[Cite as Farla, L.L.C. v. Pretlow, 2021-Ohio-4468.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

FARLA LLC                                                  C.A. No.   21CA011731

        Appellee

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
FRED PRETLOW, et al.                                       OBERLIN MUNICIPAL COURT
                                                           COUNTY OF LORAIN, OHIO
        Appellant                                          CASE No.   21CVG00052

                                 DECISION AND JOURNAL ENTRY

Dated: December 20, 2021



        HENSAL, Presiding Judge.

        {¶1}     Fred Pretlow appeals a judgment of the Oberlin Municipal Court that granted a

judgment of forcible entry and detainer to Farla, LLC. For the following reasons, this Court

dismisses the appeal as moot.

                                                      I.

        {¶2}     According to Farla’s complaint, it purchased a house in Oberlin from U.S. Bank,

which had purchased the property in a sheriff’s sale. Farla alleged that Mr. Pretlow and his

family were trespassing on the property and that it had posted a notice to leave premises in

compliance with Revised Code Section 1923.04. After the municipal court scheduled a hearing

on the complaint, Mr. Pretlow moved for a continuance, which the court granted. At the time of

the hearing, Mr. Pretlow did not appear. After reviewing the evidence presented by Farla, the

municipal court found that Mr. Pretlow and his family were occupying the property without

color of title and that they had been served a notice to leave premises. It, therefore, granted
                                                 2


judgment in favor of Farla. Mr. Pretlow has appealed, assigning as error that the municipal court

incorrectly refused to allow him to be heard when he arrived late for the hearing and that it

should have stayed the eviction. We will consider Mr. Pretlow’s assignments of error together.

                                                II.

                                     ASSIGNMENT OF ERROR

       THE OBERLIN MUNICIPAL COURT AND JUDGE THOMAS JANUZZI
       ERRED BY NOT ALLOWING FRED PRETLOW ET AL. DUE PROCESS BY
       NOT ALLOWING HIM TO BE HEARD IN COURT WHEN HE WAS 7
       MINUTES LATE IS IN VIOLATION OF ARTICLE 1, SECTION 16, OF THE
       OHIO CONSTITUTION.

                                     ASSIGNMENT OF ERROR II

       JUDGE JANUZZI ERRED BY RULING FOR AN EVICTION AGAINST MR.
       PRETLOW, ET AL., AGAINST BOTH A FEDERAL BANKRUPTCY THAT
       WAS FILED PRIOR TO THE EVICTION DATE, WHICH GIVES AN
       AUTOMATIC STAY AGAINST EVICTIONS AND FORECLOSURES, AND
       ALSO THE FEDERALLY MANDATED CDC EVICTION MORATORIUM
       THAT WAS EXTENDED THROUGH 3/31/21 AND HAS SINCE BEEN
       EXTENDED THROUGH 6/30/21.

       {¶3}    In his first assignment of error, Mr. Pretlow alleges that the reason he was late for

the hearing was because he had car trouble on the way to the courthouse. He also alleges that he

arrived only seven minutes after the hearing started but was not allowed to attend. He argues

that his delay in arriving at the hearing qualified as excusable neglect under Civil Rule 60(B). In

his second assignment of error, Mr. Pretlow argues that the eviction should have been stayed

because he filed for bankruptcy and because of a national eviction moratorium that was declared

by the Centers for Disease Control and Prevention (CDC). Farla, however, argues that the

appeal is moot because Mr. Pretlow was removed from the property on March 11, 2021, along

with all of his personal property.
                                                 3


       {¶4}    “A forcible entry and detainer action decides the right to immediate possession of

property and ‘nothing else.’”      Goldstein v. Patel, 9th Dist. Lorain Nos. 02CA008183,

02CA008199, 2003-Ohio-4386, ¶ 4, quoting Seventh Urban, Inc. v. Univ. Circle Property Dev.,

Inc., 67 Ohio St.2d 19, 25, fn. 11 (1981). “Once the landowner has been restored to his property,

the forcible entry and detainer action becomes moot because there is no further relief that may be

granted to the landowner.”      Id., citing United States Secy. of Hous. and Urban Dev. v.

Chancellor, 8th Dist. Cuyahoga No. 73970, 1999 WL 126170, *1 (Feb. 25, 1999). That is

because retrial of the matter would not give the landowner anything more than what it had

already acquired, which is possession of the premises. Crossings Dev. Ltd. Partnership v.

H.O.T., Inc., 96 Ohio App.3d 475, 481 (9th Dist.1994), citing Gelfand v. Stys, 8th Dist.

Cuyahoga No. 9171, 1929 WL 2761, *2 (Jan. 14, 1929).

       {¶5}    “A defendant appealing a judgment of forcible entry and detainer may overcome a

ruling of mootness by obtaining a stay of execution and/or posting a supersedeas bond.”

Goldstein at ¶ 4. If a landowner is successful in a forcible entry and detainer action, however,

and the “defendant fails to obtain a stay of execution and/or post a supersedeas bond, all issues

relating to forcible entry and detainer are rendered moot.” Id.

       {¶6}    Mr. Pretlow sought a stay of the judgment from the municipal court under a CDC

order temporarily halting evictions. The court denied his request because it determined that the

order only applied to those who were occupying residential premises under a rental agreement

and not all occupiers of such premises. It notified Mr. Pretlow, however, that, if he obtained a

stay from this Court, the bailiff would be ordered to delay any further proceedings. Mr. Pretlow

next filed a document in the municipal court that appeared to indicate that he had filed for

bankruptcy.   The court, however, determined that the filing did not automatically stay its
                                                 4


judgment because the eviction was not based on the nonpayment of rent. The court also

explained that the eviction would go forward unless otherwise ordered by the United States

Bankruptcy Court or another court with jurisdiction over the matter.

       {¶7}    Mr. Pretlow did not seek a stay of the municipal court’s judgment in this Court

under Appellate Rule 7(A). According to Farla, Mr. Pretlow has vacated the property and it is in

active possession of the property. We, therefore, conclude that Mr. Pretlow’s appeal is moot.

                                                III.

       {¶8}    Mr. Pretlow did not obtain a stay of the municipal court’s judgment and Farla is in

possession of the premises. Accordingly, Mr. Pretlow’s assignments of error are moot. The

appeal is dismissed.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                       5


CARR, J.
SUTTON, J.
CONCUR.


APPEARANCES:

FRED PRETLOW, pro se, Appellant.

WILLIAM F. MCDONOUGH, Attorney at Law, for Appellee.